This is a petition for a rehearing by the Court en banc, based solely upon the ground that the Court was equally divided upon the original hearing in this Court. Inasmuch as this Court has held in two cases, to wit: Florence v.Brown, 49 S.C. 332, and Newton v. Woodley, 55 S.C. 132, that such a ground is not sufficient, from which holding this Court is not disposed to depart, the petition must be dismissed.
It is, therefore, ordered, that the petition be dismissed, and that the stay of the remittitur heretofore granted be revoked.